Beer, J.
The petition in error was im'providently filed in the court of common pleas. Under § 1752, Rev. Stats., leave to file is a condition precedent to the right to have such a case reviewed on error, and without such leave there can be no jurisdiction.
The court of common pleas not having obtained jurisdiction had no right to affirm the judgment of the mayor, and this court has no jurisdiction for the same reason.
The judgment of the court of common pleas is reversed, and this court proceeding to make the proper order in the case, dismisses the petition in error.